Title: To James Madison from Christopher Raymond Perry, 7 September 1812 (Abstract)
From: Perry, Christopher Raymond
To: Madison, James


7 September 1812, Newport. Explains that in 1808 he “procured letters from some of the first Republican characters in this state” recommending him for the office of superintendent of a navy yard but was too late in applying to receive an appointment. JM later appointed him superintendent of the navy yard at Charlestown, Massachusetts, but he was superseded when the previous superintendent returned to the office. Describes his extensive service during the Revolutionary War and his current impecunious situation. Requests that JM appoint him as an agent for the exchange of prisoners in the West Indies.
